Whitfield, J.
It appears that in proceedings taken for that purpose the County Judge of DeSoto County declared null and void a purported will of Mary Thorwith and refused to admit it to probate. An appeal taken to the Circuit Court was “dismissed without prejudice,” apparently because the original papers and not certified copies thereof were transmitted to the Circuit Court on the appeal. The appellees move to dismiss this appeal.
In Garner v. Garner, 83 Fla. 143, 90 South. Rep. 819, it was held that the provisions of Chapter 7841, Acts of 1919, regulating appellate procedure, were applicable to appeals in civil actions at law taken from the County Judge’s Courts to the Circuit Courts, and that such pro*599visions were not applicable to appeals taken in probate matters. See Rev. Gen. Stats. Secs. 2923, 2924.
As the statutory procedure regulating appeals in probate matters was not observed, it is manifest that the order of the Circuit Judge dismissing without prejudice the appeal taken from the County Judge’s Court was proper; and the appeal to this court from that order is without substantial merit and should be and is hereby dismissed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.